Citation Nr: 9925094	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  96-41 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1964 to 
December 1966.  This matter comes to the Board of Veterans' 
Appeals (Board) from a Department of Veterans Affairs (VA) 
Houston Regional Office (RO) April 1996 rating decision which 
denied service connection for tinnitus and bilateral hearing 
loss.

The issue of service connection for tinnitus was before the 
Board in December 1997, at which time it was remanded for 
further development of the evidence.

The Board notes that, in a December 1996 rating decision, the 
RO granted service connection for bilateral hearing loss and 
assigned it a noncompensable disability evaluation.  In his 
October 1997 written argument, the veteran's representative 
took exception to the noncompensable disability evaluation 
that had been assigned to the veteran's service-connected 
bilateral hearing loss.  Appellate review of this claim is 
deferred pending completion of the procedural development 
requested below in the remand portion of this decision.

In a December 1996 letter, the veteran reported that he would 
be moving to the Knoxville, Tennessee area in February 1997.  
He did not provide his new address.  In November 1998, the RO 
mailed a letter to the veteran at his last known address.  
This letter was returned as undeliverable later that month.  
In a January 1999 Report of Contact, it was noted that the 
veteran had moved and that his representative did not have 
his new address.  The Board observes that, to date, the 
veteran's new address has not been associated with the claims 
folder.  As such, it appears that he no longer lives at his 
last known address and that the VA does not know his current 
address.  All that is known about his whereabouts is that he 
may be living in the Knoxville, Tennessee area.

In an August 1999 letter, the American Legion asserted that 
the veteran had listed multiple representatives in box number 
three of his VA Form 21-22.  The American Legion then 
requested that this case be remanded for clarification as to 
which organization the veteran wanted as his representative.  
However, a review of the claims folder discloses that the VA 
Form 21-22 of record shows that only the Texas Veterans 
Commission was listed as the veteran's representative.  Thus, 
as reported on the title page of this decision, the Board 
recognizes the Texas Veterans Commission as the veteran's 
current representative.


FINDING OF FACT

The veteran's tinnitus is the result of noise exposure 
sustained during his military service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
his tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he began to suffer from tinnitus as 
a result of having been assigned to the mortar platoon during 
his period of military service.  He further contends that he 
noticed the onset of tinnitus after a day of prolonged mortar 
firing in 1964.  Thus, he maintains that service connection 
is warranted for tinnitus.

The veteran's claim of service connection for tinnitus is 
well grounded pursuant to 38 U.S.C.A. § 5107(a), as it is 
plausible under the circumstances of this case.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Specifically, a 
September 1996 VA examination report shows that he was 
diagnosed as having tinnitus secondary to military weapons 
fire initially, and possibly accentuated to some unknown 
degree by civilian employment.  The Board is also satisfied 
that all relevant facts have been properly developed, and 
that no further assistance is required in order to satisfy 
the duty to assist.

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Additionally, where organic diseases of the nervous system ( 
sensorineural hearing loss) become manifest to a degree of 10 
percent within one year from date of termination of service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102 (1998).

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).

Pursuant to the Board's December 1997 remand, the veteran was 
scheduled for a VA otological examination at the Houston VA 
Medical Center (MC) in December 1998.  The record shows that 
he failed to report for his scheduled VA examination.

The Board notes that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without good 
cause, fails to report for such examination, if the 
examination was scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, where good cause is shown, an 
examination may be rescheduled.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  38 C.F.R. § 3.655 (1998).

In this case, as reported earlier, it appears that the 
veteran no longer lives at his last known address.  As such, 
he may not have received notice to report for the December 
1998 VA otological examination at the Houston VAMC.  This VA 
examination was specifically scheduled to assist him in the 
development and adjudication of the claim now on appeal.  
However, the Board observes that the veteran has not 
forwarded his new address, and that, in the normal course of 
events, it is the claimant's burden to keep VA apprised of 
his whereabouts.  "If he does not do so, there is no duty on 
the part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The duty of VA 
to assist is not always a one-way street; the appellant has 
an obligation to assist in the adjudication of his claim.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Based on the foregoing, and in light of 38 C.F.R. § 3.655, 
adjudication of this claim will be based on the evidence 
currently of record.

A review of the veteran's service medical records discloses 
that his December 1963 and January 1964 service entrance 
examinations show that clinical evaluations of his ears 
revealed normal findings.  On November 1964 examination, his 
ears were shown to be normal on clinical evaluation.  His 
October 1966 service separation shows that clinical 
evaluation of his ears again revealed normal findings.  In an 
accompanying Report of Medical History, the veteran indicated 
that he had not had any ear trouble.

On VA audiological examination in September 1996, the veteran 
maintained that he had experienced a bilateral, constant and 
high pitched ringing in his ears since 1964.  He reported 
that he was subjected to inservice noise exposure from 
infantry gunfire and having been a parachute rigger.  He also 
reported that he had been exposed to noise at work from heavy 
machines and power tools.  He indicated that the ringing in 
his ears was as loud as a normal conversation.  Audiological 
evaluation revealed that the veteran had severe sensorineural 
hearing loss at 3000 and 4000 Hertz in the right ear and mild 
to moderately severe hearing loss above 1000 Hertz in the 
left ear.

On VA examination in September 1996, the veteran reported 
that the onset of his tinnitus began after a day of prolonged 
mortar firing during his period of service.  He also reported 
that his tinnitus had persisted and, in some ways, increased 
in severity.  He indicated that he had been employed in a 
tool and machine shop for the 20 years following his 
separation from service.  Examination of his tympanic 
membranes, auricles, external auditory canals and mastoid 
tips revealed normal findings.  The examiner commented that 
the veteran's bilateral high frequency hearing loss was 
compatible with bilateral tinnitus symptoms.  The veteran was 
diagnosed as having sensorineural hearing loss and tinnitus 
secondary to military weapons fire initially, and possibly 
accentuated to some unknown degree by civilian employment.

As noted above, service connection has been established for 
bilateral sensorineural hearing loss.  While the veteran did 
not apparently manifest or complain of tinnitus while on 
active duty, his current complaints of tinnitus which were 
noted on his September 1996 VA examination reports are 
reasonably associated with his sensorineural hearing loss for 
which service connection has been established.  This 
conclusion is supported by the clinical history of tinnitus 
since 1964 which was reported in connection with his 1996 VA 
audiological examination.  Moreover, the September 1996 VA 
examination report shows that the examiner specifically 
commented that the veteran's bilateral high frequency hearing 
loss was compatible with bilateral tinnitus symptoms.  Thus, 
in view of this veteran's demonstrated history of acoustic 
trauma in service, service connection for tinnitus is now 
deemed appropriate.  Gilbert, 1 Vet. App. at 55.

The Board is cognizant of the fact that the veteran has not 
submitted any pertinent medical records contemporaneous with 
his service, and that he did not request service connection 
for his tinnitus until many years after his discharge from 
service.  However, it cannot be stated, when taking into 
account the fact that service connection has been established 
for his bilateral sensorineural hearing loss, the VA 
examination reports and the evidentiary contentions which 
have been presented, that the preponderance of the evidence 
is against his claim of service connection for tinnitus.  
Rather, it appears that there is at least an approximate 
balance of the positive and negative evidence regarding the 
merits of this issue.  Accordingly, with reasonable doubt 
resolved in favor of the veteran, service connection is 
warranted for tinnitus.  Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for tinnitus is granted.


REMAND

The Board finds that the veteran's claim for a compensable 
evaluation for his service-connected bilateral hearing loss 
is well grounded as it is plausible or capable of 
substantiation.  Murphy, 1 Vet. App. at 78.  In general, an 
allegation of an increased disability is sufficient to 
establish a well-grounded claim seeking an increased rating.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Here, the 
veteran's contention concerning the severity of his bilateral 
hearing loss (within the competence of a lay party to report) 
is sufficient to conclude that his claim is well grounded.

As reported earlier, in his October 1997 written argument, 
the veteran's representative took exception to the 
noncompensable disability evaluation that the RO had assigned 
to the veteran's service-connected bilateral hearing loss.  
It is observed that a Statement of the Case has not yet been 
issued on this issue.

In cases where a notice of disagreement is filed with an 
adverse rating decision, the claimant is entitled to an 
informative Statement of the Case.  Failure to provide such a 
Statement of the Case is a procedural defect necessitating 
remand.  38 C.F.R. § 19.9(a); See Godfrey v. Brown, 7 Vet. 
App. 398, 408-10 (1995); see also Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996).

In a statement received in July 1999, the veteran's 
representative indicated that he wished to withdraw the issue 
of entitlement to a compensable evaluation for the veteran's 
service-connected bilateral hearing loss.  However, 
withdrawal of an appeal may be by the appellant or by his or 
her authorized representative, except that a representative 
may not withdraw either a Notice of Disagreement or 
Substantive Appeal filed by the appellant personally without 
the express written consent of the appellant.  The agency of 
original jurisdiction may not withdraw a Notice of 
Disagreement or a Substantive Appeal after filing of either 
or both.  38 C.F.R. § 20.204 (1998).  A review of the claims 
folder does not disclose that the veteran has consented, in 
writing, to the withdrawal of his notice of disagreement on 
the issue of entitlement to a compensable evaluation for his 
service-connected bilateral hearing loss.

Thus, while the RO has not yet issued a Statement of the Case 
on the issue of entitlement to a compensable evaluation for 
the veteran's service-connected bilateral hearing loss, it is 
unclear whether the veteran wishes to withdraw the notice of 
disagreement that he submitted on this issue.  As such, the 
Board finds that clarification from the veteran should be 
ascertained before the RO issues a Statement of the Case.

In light of the foregoing, this issue is REMANDED for the 
following action:

By whatever means deemed appropriate, the 
RO should contact the veteran and ask him 
if he is withdrawing his notice of 
disagreement on the issue of entitlement 
to a compensable evaluation for his 
service-connected bilateral hearing loss.  
He should be instructed that, if the 
answer is yes, he should indicate such in 
writing with his signature or provide his 
representative with signed, written 
consent to withdraw the issue.  38 C.F.R. 
§ 20.204.  If the veteran does not 
withdraw his notice of disagreement, the 
RO must prepare and send the veteran and 
his representative a Statement of the 
Case on the issue of entitlement to a 
compensable evaluation for bilateral 
hearing loss.

This matter should then be returned to the Board for 
appellate review, only if it is perfected by a timely-filed 
substantive appeal.  38 U.S.C.A. § 7105.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals







